Citation Nr: 1008427	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-37 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left frontal scalp and left anterior helix, claimed as 
cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.   

A Decision Review Officer (DRO) hearing was held in April 
2008.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam 
during the Vietnam era; squamous cell carcinoma is not listed 
as a disease associated with herbicide exposure.

2.  The preponderance of the evidence is against a finding 
that squamous cell carcinoma is related to the appellant's 
active military service or events therein, to include Agent 
Orange exposure.

3.  There is no evidence of a malignant tumor manifested to a 
compensable degree within one year following discharge from 
active duty.  


CONCLUSION OF LAW

Squamous cell carcinoma of the left frontal scalp and left 
anterior helix, claimed as cancer, was not incurred during 
active service, nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in October 2005 of the information and 
evidence needed to substantiate and complete his claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The Board acknowledges that in regard to the claim 
currently on appeal, the Veteran was not specifically 
provided notice how disability ratings and effective dates 
are determined.  This omission was not prejudicial because 
the preponderance of the evidence is against the claim.  

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim.  The claims file contains the Veteran's service 
treatment records, service personnel records, VA medical 
center records, and various private records.  

In the February 2009 Statement of Accredited Representative, 
the representative noted that a medical opinion had not been 
provided and argued that VA had a duty to assist the Veteran 
by obtaining such an opinion.  

The Board acknowledges the Veteran was not provided a medical 
examination to determine the etiology of the claimed skin 
cancer.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested 
in accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

As explained below, the record does not contain competent 
evidence suggesting a relationship between diagnosed squamous 
cell carcinoma and military service, to include Agent Orange 
exposure, and there is no evidence of this disability for 
many years following discharge.  On review, the Board finds 
that the requirements for a VA examination are not met.  See 
38 C.F.R. § 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  

II. Analysis

The Veteran contends he has skin cancer related to Agent 
Orange exposure.  In his April 2006 notice of disagreement, 
he argued that it was not up to him to prove his claim but 
that it was up to VA to disprove it.  

At the April 2008 hearing, the Veteran testified that he had 
two surgeries to remove cancer on his scalp and his ear.  
When asked whether any of his physicians have related the 
squamous cell carcinoma to Agent Orange, the Veteran 
responded "[n]ot directly, no."  He indicated that his 
conclusion regarding a relationship was based on Agent Orange 
being a cancer causing herbicide.  

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
and also provides a presumption of exposure for veterans who 
served in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: AL amyloidosis, chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
term "soft tissue sarcoma" is further defined by 
regulation.  Id. at Note 1.  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which a veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), he is presumed to have been exposed 
to herbicides, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

A December 2001 statement from the Veteran's private 
dermatologist indicates that the appellant was evaluated in 
November 2001 for photo damaged skin.  At that time, the 
Veteran manifested numerous actinic keratoses overlying his 
forehead, cheeks, and neck.  A keratotic papule overlying the 
left lower lip was removed by shave excision to exclude the 
possibility of an early evolving squamous cell carcinoma.  A 
biopsy revealed features of an actinic keratosis.  Subsequent 
records show that the Veteran underwent surgery for removal 
of a squamous cell carcinoma on the left frontal scalp in 
March 2005, and for removal of a squamous cell carcinoma on 
the left anterior helix in November 2005.  

Evidence of record confirms the Veteran served in Vietnam 
during the Vietnam era.  As discussed, medical evidence also 
shows treatment for skin cancer, diagnosed as squamous cell 
carcinoma.  Squamous cell carcinoma, however, is not listed 
as a disease presumptively associated with exposure to 
herbicide agents.  See 38 C.F.R. § 3.309(e).  In fact, taking 
account of available evidence and analysis from the National 
Academy of Science (NAS), the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and skin cancer outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  See 67 Fed. Reg. 42600, at 
42606-42607 (2002).  

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards Act does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation. See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, the 
presumption is not the sole method for showing causation and 
thereby establishing service connection.  See also Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for certain 
chronic diseases, including malignant tumors, if manifested 
to a compensable degree within one year following discharge 
from service.  See 38 C.F.R. §§ 3.307, 3.309.

Service treatment records show that the Veteran was seen in 
December 1961 with a rash on the upper part of both legs for 
approximately two weeks.  In February and March 1962, he was 
seen with complaints of a groin rash.  In June 1964, the 
Veteran was seen with complaints of a rash on both legs in 
the scrotal area.  The impression was a rash.  On examination 
for separation in July 1967, the Veteran's skin was 
clinically evaluated as normal, and the Veteran denied having 
any skin diseases on the associated report of medical 
history.  Squamous cell carcinoma was neither diagnosed 
inservice nor shown to be compensably disabling within a year 
of separation from active duty. 

The Board acknowledges the Veteran was treated for complaints 
of skin rash during service.  Again, however, there is no 
evidence of chronic skin disability or treatment for or a 
diagnosis of squamous cell carcinoma during service or for 
many years thereafter.  The record also does not contain 
competent evidence relating current disability to active 
military service or events therein, to include Agent Orange 
exposure.  There is also no evidence of a malignant tumor 
manifested to a compensable degree within one year following 
discharge from active service.  

The Board has considered the Veteran's arguments and 
contentions, but notes that he is not competent to provide a 
medical etiology opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The preponderance of the evidence is against the claim for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left frontal scalp and left anterior helix, claimed as 
cancer, is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


